DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by VanSteenburg (US Pat. No. 6,622,324).
With regard to Claim 1:
VanSteenburg discloses: A patient positioning device (20), comprising: a pivot rod (40) configured with a first portion extending (44) in a first direction, and a second portion (42) extending in a second direction substantially laterally from a top 5end of the first portion; a clamp portion (26, 30, 38) configured to be coupled to a portion of a medical bed (2, 6), and having a receiving portion (38) configured to receive and clamp the first portion of the pivot rod in place such that the pivot rod is adjustable along and about an axis of the first direction when not clamped; and 10a swivel plate (24) coupled to a distal end of the second 
With regard to Claim 2:
VanSteenburg discloses: further comprising a cushioning pad (98) configured to be placed around the swivel plate (Fig. 4; Col 5 lines 8-25).
With regard to Claim 3:
VanSteenburg discloses: wherein the cushioning pad 20is a foam pad (Col 4 lines 17-53).
With regard to Claim 4:
VanSteenburg discloses: wherein the cushioning pad comprises: a first layer (100) configured to slip over the swivel plate; and 25a second layer (102) configured to be in contact with the patient (Fig. 4; Col 4 lines 26-40).
With regard to Claim 5:
VanSteenburg discloses: wherein the swivel plate is configured as an elongated substantially flat member that is offset from the another axis offset from the axis of the first direction (many portions of Ref 24 can be considered offset from the axis running through Ref 31 as best shown in Fig. 3).
With regard to Claim 8:
VanSteenburg discloses: wherein the swivel plate comprises steel, aluminum, plastic, carbon fiber, or a combination of two or more thereof (VanSteenburg discloses that Ref 24 can be made from a rigid or semi-rigid polymer material, see Col 4 lines 17-53).
With regard to Claim 9:
VanSteenburg discloses: wherein the swivel plate is configured to rotate 360 degrees about the another axis offset from the axis of the first direction (Col 4 lines 30-53).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHIB T ZAMAN/Examiner, Art Unit 3673